Lazansky, P. J.
I'concur in the result that there should be a new trial as to all defendants, but disagree with the view that the city of Long Beach was under a constant duty to have the barricade properly lighted. In my opinion the city would be liable if it knew, or in the exercise of reasonable care should have known, that satisfactory fights had not been maintained. The city is authorized to grant permits for the opening of city streets for purposes incident to their use as highways. To require a municipality, in each instance where a party not engaged in the city’s' behalf has lawfully opened the street, to be the ever present watchman of its safety, would be placing an undue burden upon a municipality. While there is conflict in authority (11 A. L. R. 1343 et seq.), the rule stated seems to be in accord with the requirements of municipal activity.
Judgments and amended judgment reversed on the law and a new trial granted, costs to abide the event.